Citation Nr: 1429611	
Decision Date: 07/01/14    Archive Date: 07/10/14

DOCKET NO.  09-07 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date prior to December 9, 1993 for the grant of service connection for posttraumatic stress disorder ("PTSD").  


REPRESENTATION

Appellant represented by:	J. Michael Woods 


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active service connection from June 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   


FINDING OF FACT

1.  A claim for a nervous condition was denied in a March 1975 rating decision.  The veteran did not appeal and the decision became final.

2.  The Veteran filed a claim for PTSD on December 9, 1993.  

3.  The RO issued a rating decision in April 1995 denying the Veteran's service connection claim for PTSD.  

4.  In December 2001, the RO granted the Veteran's claim for PTSD with an effective date of December 1993.  

5.  After the final March 1975 rating decision, there is no communication from the Veteran that represents a formal or informal claim for service connection for PTSD until December 9, 1993.  


CONCLUSION OF LAW

The criteria for an effective date prior to December 9, 1993, for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an effective date prior to December 9, 1993 for the grant of service connection for PTSD.  Having carefully considered the claim in light of the record and the applicable law, the Board finds that the evidence does not support the Veteran's contention, and the claim is denied.  There has been no formal or informal claim for service connection for PTSD prior to December 9, 1993.  

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation, which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 

As specifically provided in 38 U.S.C.A. § 5110(b)(1), the effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or the release, if application therefore is received within one year from such date of discharge or release.  See 38 C.F.R. § 3.4(b)(1) (defining "disability compensation" as basic entitlement for a veteran who is disabled as a result of a disease or injury incurred or aggravated in the line of duty in active service).  Moreover, the implementing regulation provides that the effective date for an award of direct service connection will be the day following separation from service or the date entitlement arose if the claim is received within one year after service separation; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i). 

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.  The mere presence of medical evidence of a disability does not constitute a claim; rather, the veteran must assert a claim either expressly or impliedly.  VA is not required to conjure up issues not raised by the claimant. Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Veteran claims that he should be entitled to service connection for his PTSD from the date of his discharge from military service.  Upon review of the Veteran's claim file, there is evidence that the Veteran filed a claim for an acquired psychiatric disorder on October 31, 1974.  The claim was denied in a March 1975 rating decision to due lack of nexus with no diagnosis in service or within the presumptive period.   The Veteran was informed of his procedural rights and did not send in new evidence with one year of the denial nor did he file a notice of disagreement.  As a result, this rating decision is final and in the absence of an assertion of clear and unmistakable error, it is not the appropriate point from which to determine the effective date of the current award.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (finding that only a request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision as free-standing claims for earlier effective dates vitiate the rule of finality); See also Wright v. Gober, 10 Vet. App. 343, 347 (1997) ("Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim.").  

Between March 1975 and December 1993 there is no evidence in the Veteran's claim file that could be construed to serve as a formal or informal claim for service connection.  

In this case, there simply is no legal authority for the Board to assign an earlier effective date as the RO has already assigned the earliest possible effective date for the grant of benefits.  Accordingly, the claim for an effective date prior to December 9, 1993 is denied.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.



Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters in February 1994 and May 2008 that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2013).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date prior to December 9, 1993 for the grant of service connection and compensation for PTSD is denied.  




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


